UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ELECTRONIC PRIVACY INFORMATION
CENTER,

               Plaintiff,
       v.                                             Civil Action No. 18-902 (TJK)

INTERNAL REVENUE SERVICE,

               Defendant.


                                             ORDER

       For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Defendant’s Motions to Dismiss, ECF No. 21, is GRANTED IN PART, to the

extent the complaint asserts a claim for disclosure of tax returns, or any records other than return

information necessary to permit inspection of any accepted offer-in-compromise, and DENIED

in all other respects. It is further ORDERED that by January 7, 2022, the parties shall file a

joint status report concerning how they wish to proceed.


       SO ORDERED.
                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: December 3, 2021